CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Quarterly Report on Form 10-QSB of Assured Pharmacy, Inc. for the quarter ended June 30, 2007, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Quarterly Report on Form 10-QSB of Assured Pharmacy, Inc. for the quarter ended June 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Quarterly Report on Form 10-QSB for the quarter ended June 30, 2007, fairly presents in all material respects, the financial condition and results of operations of Assured Pharmacy, Inc By: /s/ Robert DelVecchio Name: Robert DelVecchio Title: Principal Executive Officer and Director Date: August 10, 2007 By: /s/ Haresh Sheth Name: Haresh Sheth Title: Principal Financial Officer and Director Date: August 10, 2007
